Citation Nr: 0718996	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss prior to January 29, 2007. 

2.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss from January 29, 2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 1968 to January 
1971.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which assigned a 10 percent rating to 
the bilateral hearing loss effective April 21, 2003.  A 
February 2007 rating decision assigned a 30 percent rating to 
the bilateral hearing loss from January 29, 2007.  
   
In November 2006, the Board remanded the matter on appeal for 
additional development.  


FINDINGS OF FACT

1.  Prior to January 29, 2007, the service-connected 
bilateral hearing loss was manifested by no more than Level 
IV hearing in the right ear and Level V hearing in the left 
ear. 

2.  From January 29, 2007, the service-connected bilateral 
hearing loss is manifested by no more than Level VI hearing 
in the right ear and Level VI hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to January 29, 2007, the criteria for a disability 
evaluation in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006). 

2.  From January 29, 2007, the criteria for a disability 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The RO assigned a 10 percent rating to the service-connected 
bilateral hearing loss under the provisions of Diagnostic 
Code 6100 from April 21, 2003 to January 28, 2007 and a 30 
percent rating to the bilateral hearing loss from January 29, 
2007, the date of the VA audiometric examination.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100 prior to January 29, 2007.  

The veteran underwent a VA audiometric evaluation in June 
2003.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
80
95
LEFT
50
65
80
90

The average puretone threshold for the right ear was 71 
decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear.  The average puretone 
threshold for the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.  

The findings of the June 2003 evaluation translates to level 
IV hearing loss in the right ear and level IV hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a 10 percent rating and 
no higher under Table VII of the rating schedule.  Therefore, 
the results of this examination do not support the assignment 
of a higher disability evaluation under Diagnostic Code 6100.  

The veteran underwent a VA audiometric evaluation in 
September 2004.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
80
100
LEFT
50
70
80
95

The average puretone threshold for the right ear was 74 
decibels.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear.  The average puretone 
threshold for the left ear was 74 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.  

The findings of the September 2004 evaluation translates to 
level III hearing loss in the right ear and level V hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 10 percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, the results of this examination do not support the 
assignment of a higher disability evaluation under Diagnostic 
Code 6100.  

The veteran underwent another VA audiometric evaluation in 
January 2007.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
75
85
LEFT
60
65
80
85

The average puretone threshold for the right ear was 70 
decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear.  The average puretone 
threshold for the left ear was 73 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the left ear.  

The findings of the January 2007 evaluation translates to 
level IV hearing loss in the right ear and level VI hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 20 percent 
rating and no higher under Table VII of the rating schedule.  

The Board notes that Table VIA is for application in this 
case because the veteran's puretone thresholds for the left 
or right ears are more than 55 decibels in each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
See 38 C.F.R. §§ 4.85(c), 4.86(a).  When applied to Table 
VIA, the findings of the January 2007 evaluation translates 
to level VI hearing loss in the right ear and level VI 
hearing loss in the left ear.  This level of hearing loss 
warrants a 30 percent rating and no higher under Table VII of 
the rating schedule, effective from January 29, 2007, the 
date of the VA audiometric evaluation.  January 29, 2007 is 
the date it is factually ascertainable that a 30 percent 
rating is warranted.  

The veteran asserts that the results of private audiometric 
evaluations dated in December 2003 and June 2004 establish 
entitlement to a higher disability evaluation for the 
bilateral hearing loss.  

On the private audiological evaluation in December 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
90
LEFT
60
75
85
95

The average puretone threshold for the right ear was 70 
decibels.  Speech audiometry revealed speech recognition 
ability of 40 percent in the right ear.  The average puretone 
threshold for the left ear was 78.75 decibels.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the left ear.  

On private audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
90
LEFT
60
75
85
95

The average puretone threshold for the right ear was 70 
decibels.  Speech audiometry revealed speech recognition 
ability of 44 percent in the right ear.  The average puretone 
threshold for the left ear was 78.75 decibels.  Speech 
audiometry revealed speech recognition ability of 60 percent 
in the left ear.  

The Board finds that the results of the private audiometric 
reports can not be considered when evaluating the veteran's 
hearing loss since the evaluations do not meet the 
requirements of 38 C.F.R. § 4.85(d) and do not comply with A 
standard procedures for conducting audiometric evaluations.  
The Board notes that this matter was remanded in November 
2006 so that the private audiometric evaluations results 
could be analyzed and reviewed by a VA examiner.  The remand 
directed the VA examiner to analyze and explain any 
discrepancies between the VA audiometric results and the 
private audiometric results, specifically the discrepancy of 
the Maryland CNC test results.  

The veteran underwent VA audiometric examination in January 
2007.  The veteran's claims folder including the private 
audiometric evaluations results were reviewed.  The VA 
examiner stated that the examination report by A.M., Au. D., 
dated in December 2003, was reviewed.  The VA examiner 
indicated that the audiometric configuration was similar to 
that obtained upon the VA audiometric evaluation performed 
that day [January 29, 2007].  The VA examiner stated that on 
Dr. M.'s evaluation report, it was significant to note that 
the testing discrepancy in regard to the evaluation standards 
required for compensation and pension evaluation by VA.  The 
VA examiner noted that Dr. M. used live-voice NU-6 word lists 
when recorded Maryland CNC word lists are required by VA, and 
he did not complete a performance intensity function rather, 
he presented the NU-6 list at one intensity level.  

The VA examiner stated that he also reviewed the June 2004 
private audiometric evaluation report by Dr. M.  The VA 
examiner again noted that the audiometric configuration was 
similar to that obtained on compensation and pension 
evaluation that day.  The VA examiner stated that copies of 
Dr. M.'s word lists used were attached to the report.  The VA 
examiner stated that Dr. M. did use the Maryland CNC word 
lists in his exam, but no notation was found that recorded 
presentation was used which is a VA requirement.  The VA 
examiner also noted that Dr. M. used a 25 word presentation, 
though VA regulations require a 50 word presentation.  The VA 
examiner also pointed out that Dr. M. did not complete a 
performance intensity function rather he presented a live-
voice Maryland CNC list at one intensity level.  

The VA examiner also indicated that another significant 
feature of the word recognition testing [by Dr. M.] was that 
the veteran was apparently not encouraged to attempt a 
response to each word presentation.  The VA examiner 
indicated that for the right ear, there were 8 "no" 
responses out of the 14 "missed words" on that evaluation.  
For the left ear, there were 6 "no" responses out of the 10 
"missed words" on that evaluation.  The VA examiner 
indicated that many of the responses that were given on the 
evaluations were very close to the stimulus word.  The VA 
examiner stated that it was hard to conceive that the veteran 
could not attempt any response for so many of the stimulus 
words and that the veteran's performance on this task could 
have been more in line with the results of the VA evaluation 
had the veteran been encouraged to respond to Dr. M. on both 
the 2003 and 2004 exams.  

Based upon the January 2007 opinion of the VA examiner, the 
Board finds that the results of the private audiometric 
reports can not be considered when evaluating the veteran's 
hearing loss since the reports do not meet the requirements 
of 38 C.F.R. § 4.85(d) and do not comply with VA's standards 
and procedures for audiometric examinations.  See also The 
Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations, page 14.    

The Board is sympathetic to the veteran's contentions that 
his service-connected hearing disability should be rated at a 
higher evaluation.  However, as discussed above, the level of 
hearing currently demonstrated on objective evaluation is not 
consistent with a higher evaluation under the applicable 
regulation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  The benefit 
sought on appeal is denied. 

The veteran's representative contends that the VA 
audiological examinations in this case were inadequate 
because of flawed methodology employed to determine the 
veteran's auditory acuity.  The representative has submitted 
no specific evidence showing that this method of audiological 
testing is inaccurate or inappropriate.  Rather, the 
representative more generally argues that the testing 
methodology does not accurately reflect the veteran's ability 
"to function under the 'ordinary conditions of life'" (in 
accordance with 38 C.F.R. § 4.10) because his auditory acuity 
was measured in a sound-controlled room.  

The Board is bound in its decisions by the regulations of VA.  
38 U.S.C.A. § 7104(c).  The supplementary information 
included with the publication of the revisions to the Rating 
Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) 
discusses VA's choice of methodology employed for determining 
impairment of auditory acuity.  In short, the use of the 
Maryland CNC speech discrimination test and the puretone 
threshold average determined by an audiometry test was 
established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Rating Schedule for rating hearing loss provides 
for a specific testing methodology to be employed in 
determining auditory acuity for compensation purposes.  This 
long-standing methodology was properly administered in this 
case, and there is no evidence that VA improperly interpreted 
the testing results.  

Of course, the Rating Schedule does provide for modified 
rating of "exceptional patterns of hearing impairment."  
See 38 C.F.R. § 4.86(b).  This provision was meant to 
compensate for a pattern of hearing impairment that is an 
extreme handicap in the presence of environmental noise.  VHA 
has concluded that when this pattern of impairment is 
present, a speech discrimination test conducted in a quiet 
room with sounds amplified does not always reflect the extent 
of impairment experienced in an ordinary environment.  See 64 
FR 25200, 25203 (May 11, 1999).  Yet no such exceptional 
pattern of hearing impairment has been demonstrated in this 
case.

The evaluations derived from the Rating Schedule are intended 
to make proper allowance for improvement by hearing aids.  
VHA consultants have "indicated that it is well accepted in 
the audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
An examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2003, prior to the 
initial AOJ unfavorable decision.  The letter advised the 
veteran of what was needed to substantiate the claim for an 
increased rating.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), and (3) are not at issue.  Regarding 
element (4) (degree of disability) and element (5) (effective 
date), the veteran was provided with notice of these elements 
in a December 2006 VCAA notice letter.  Notwithstanding this 
belated Dingess notice, the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  The claim was readjudicated in February 2007.  
The Board also notes that the claim for an increased rating 
for hearing loss is denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board further finds that the duty to assist has been met.  
VA treatment records dated from June 1996 to July 2003 were 
obtained.  The veteran submitted private audiometric 
evaluations in support of his claims.  The veteran was 
afforded VA examinations in June 2003, September 2004, and 
January 2007 in order to determine the nature and severity of 
the hearing loss.  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected bilateral hearing loss 
prior to January 29, 2007 is not warranted, and the appeal is 
denied.

Entitlement to a disability evaluation in excess of 30 
percent for the service-connected bilateral hearing loss from 
January 29, 2007 is not warranted, and the appeal is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


